EXHIBIT AMENDED AND RESTATED SIMMONS FIRST NATIONAL CORPORATION OUTSIDE DIRECTOR STOCK INCENTIVE PLAN - 2006 AMENDED AND RESTATED SIMMONS FIRST NATIONAL CORPORATION OUTSIDE DIRECTOR STOCK INCENTIVE PLAN - 2006 ARTICLE I.ADMINISTRATION AND ELIGIBILITY Section 1.01.Purpose of the Plan.This Outside Director Stock Incentive Plan (the "Plan") is intended as an incentive to the outside directors of Simmons First National Corporation ("Company").The purposes of the Plan are to encourage the sense of proprietorship of the outside directors and to further stimulate the active interest of those directors in the development and financial success of the Company. The Plan authorizes the issuance of non-qualified stock options and Restricted Stock. Section 1.02. Administration of the Plan.The Nominating, Compensation and Corporate Governance Committee ("NCCGC") shall administer the Plan. The NCCGC shall have the power and authority to (i) determine the participants who will receive options or Restricted Stock any time and the number of shares to be granted to each participant, (ii) determine the type, terms and conditions of the options or Restricted Stock granted pursuant to the terms of the Plan,(iii) interpret the provisions of the Plan and (iv) supervise the administration of the Plan. All decisions and selections made by the NCCGC pursuant to the Plan shall be made by a majority of the members eligible to vote on matters affecting the Plan. The NCCGC may from time to time, upon approval by the Board, refer matters involving the Plan to one or more committees of the Board for study, reports and recommendations to be made to the NCCGC regarding the Plan. All options and Restricted Stock shall be granted to the participants by action of the NCCGC and shall be final, without approval of the Board of Directors or shareholders of the Company. Section 1.03.Eligibility.Eligibility for participation in the Plan shall include only those directors of the Company who are not employees of the Company or any of its affiliates or subsidiaries.
